 1      WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9 Cornell Aydlett,                                    No. CV-19-0040-TUC-BGM
10                          Plaintiff,
11 v.                                                  ORDER
12 Andrew M. Saul,1
   Acting Commissioner of Social Security,
13
                     Defendant.
14
15             Currently pending before the Court is Plaintiff’s Opening Brief (Doc. 17).
16      Defendant filed his Answering Brief (“Response”) (Doc. 18), and Plaintiff filed his Reply
17      (Doc. 19). Plaintiff brings this cause of action for review of the final decision of the
18      Commissioner for Social Security pursuant to 42 U.S.C. § 405(g). The United States
19      Magistrate Judge has received the written consent of both parties and presides over this
20      case pursuant to 28 U.S.C. § 636(c) and Rule 73, Federal Rules of Civil Procedure.
21
22      I.     BACKGROUND
23             A.     Procedural History
24             On April 30, 2015, Plaintiff protectively filed a Title XVI application for
25      Supplemental Security Income (“SSI”) alleging disability as of September 1, 2014 due to
26
               1
27               The Court takes judicial notice that Nancy A. Berryhill is no longer Acting Commissioner
        of the Social Security Administration (“SSA”). The Court will substitute the new Commissioner
28      of the SSA, Thomas M. Saul, as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil
        Procedure. See also Fed. R. App. P. 43(c)(2).
 1   knee problems, shoulder pain, back pain, bone and bone pain, cervical condition, numbness
 2   pain and heat in extremities, headaches, and backpain. See Administrative Record (“AR”)
 3   at 17, 20, 38, 42–43, 88–90, 102–04, 178, 185, 197, 200, 207. The Social Security
 4   Administration (“SSA”) denied this application on July 7, 2015. Id. at 17, 88–101, 122–
 5   25. On August 14, 2015, Plaintiff filed a request for reconsideration, and on November 3,
 6   2015, SSA denied Plaintiff’s application upon reconsideration. Id. at 17, 102–17, 122, 129.
 7   On November 19, 2015, Plaintiff filed his request for hearing. Id. at 17. On November 1,
 8   2017, a hearing was held before Administrative Law Judge (“ALJ”) Mary Ann Lunderman.
 9   Id. at 17, 35–57. On January 4, 2018, the ALJ issued an unfavorable decision. AR at 14–
10   30. On March 2, 2018, Plaintiff requested review of the ALJ’s decision by the Appeals
11   Council, and on June 7, 2018, review was denied. Id. at 1–8, 139–43. On July 1, 2019,
12   Plaintiff filed this cause of action. Compl. (Doc. 1).
13          B.     Factual History
14          Plaintiff was forty-eight (48) years old at the time of the administrative hearing and
15   forty-five (45) at the time of the alleged onset of his disability. AR at 17, 28, 39, 88–89,
16   102–03, 178, 185, 197. Plaintiff obtained a high school diploma and attended technical
17   school without a degree. Id. at 28, 40, 102, 208. Prior to his alleged disability, Plaintiff
18   worked as a cook, delivery driver, and stocker. Id. at 28, 40–42, 167, 169–77, 208, 213.
19                 1. Plaintiff’s Testimony
20                        a. Administrative Hearing
21          At the administrative hearing, Plaintiff testified that he is married with one daughter.
22   AR at 39. Plaintiff further testified that he has a driver’s license and is able to drive. Id.
23   at 39–40. Plaintiff indicated that he had received some technical training in electronics but
24   did not receive a degree. Id. at 40. Plaintiff testified that he had unsuccessfully sought
25   work including cooking jobs, deliver jobs, stocking jobs, and phone work. Id. Plaintiff
26   described his last job at the 99 Cents Store as a stocking position, which lasted five (5)
27   months, but ended because he could not physically perform the work. Id. at 40–41.
28   Plaintiff further described working as a pizza delivery driver for two (2) years, and


                                                  -2-
 1   explained that he left the position because it was physically difficult for him to climb up
 2   and down stairs. AR at 41. Plaintiff testified that in the last fifteen (15) years, his work
 3   included cooking in a restaurant, a cashier, a stocker, a delivery assembly person, and in
 4   moving. Id. at 42.
 5          Plaintiff testified that he is unable to work because he can barely put any pressure
 6   with his thumb, his knee swells, his back pain prevents him from bending, he has difficulty
 7   walking, he has trouble sleeping, his shoulder has a constant burn, and his neck causes
 8   constant pain and does not have a full range of motion. Id. at 42–43. Plaintiff further
 9   testified that he does not take any medications because of the side effects. Id. at 43; see
10   also AR at 215. Plaintiff also expressed a fear of addiction with prescription medications.
11   AR at 43.      Plaintiff denied drinking alcohol but admitted to smoking marijuana
12   approximately twice per month. Id. at 43–44. Plaintiff reported that he did not have a
13   medical marijuana card because he could not afford one. Id. at 44. Plaintiff estimated that
14   he can lift between twenty (20) and twenty-five (25) pounds and stand or walk for
15   approximately ten (10) minutes at a time. Id. Plaintiff described his time during the day
16   as watching television, getting up and trying to do a little something to keep his mind off
17   not being able to do anything. Id. at 44–45. Plaintiff testified that his wife and sister-in-
18   law do the cleaning and laundry, while he does a little bit of yard work approximately once
19   per month. AR at 45. Plaintiff reported that he “can barely get out of bed when it’s cold.”
20   Id.
21          Plaintiff testified that when he was still working, he could only work part-time
22   because he could not stand, bend, or sit as long as a full-time position would require. Id.
23   at 45–46. Plaintiff further testified that he could not always meet the quotas his job
24   required, but his managers would sometimes overlook this deficiency when they saw
25   Plaintiff trying his hardest. Id. at 46. Plaintiff also testified that he loses feeling in his hand
26   which causes him to drop things or be unable to grip things. Id. at 46–47. Plaintiff
27   described feeling depressed because he is unable to provide for his family. AR at 47.
28   Plaintiff confirmed that he does not see a doctor very often and explained that he does not


                                                    -3-
 1   have health insurance because he cannot afford it. Id. at 48. Plaintiff testified that the
 2   neurosurgeon required the down payment for surgery of $4,000.00 to even schedule an
 3   appointment. Id. at 48–49. Plaintiff further testified that did not have that amount of
 4   money. Id. at 49.
 5                        b. Administrative Forms
 6                            i. Exertional Daily Activities Questionnaire
 7          On October 14, 2015, Plaintiff completed an Exertional Daily Activities
 8   Questionnaire in this matter. AR 183–84, 194–96. Plaintiff reported that he lived in an
 9   apartment with his family. Id. at 183, 194. Plaintiff described his average day as follows:
10          Make breakfast, take daughter to school, come back home & take out
11          garbage, rest for a few hours, run errands. Pick up daughter from band
            practice, go to work, deliver pizza & wash dishes, sweep, go home, take time
12          to relax and wind down, ice or heat pack for 30–45 min. go to bed.
13   Id. at 194. Plaintiff described his symptoms as including dizziness or lightheadedness;
14   extreme back pain; heat radiating down his right side including his lower lumbar, right leg,
15   and complete arm; pain and no strength in his hands, including carpal tunnel in his right
16   arm; and an inability to get comfortable due to pain when sleeping. Id. at 183,194. Plaintiff
17   reported he walks from his house to the car and estimated that it took between two (2) and
18   ten (10) minutes to walk approximately 200 feet. Id. Plaintiff also reported that he carries
19   a garbage bag daily and dishes, pans, and pizza dough approximately four (4) times per
20   week. AR at 195.
21          Plaintiff reported that while his wife does the cleaning, he cooks, takes out the
22   garbage, and does the dishes. Id. Plaintiff further reported that lifting certain things makes
23   his arm give out. Id. Plaintiff confirmed that he can drive a car. Id. Plaintiff described
24   visiting his sons approximately four (4) times per week as his activity outside of the home.
25   Id. Plaintiff indicated that he was able to do physical activities and chores more easily
26   prior to the onset of his disability.     AR at 195.      Plaintiff reported that he sleeps
27   approximately three (3) hours per night and naps for approximately fifteen (15) to twenty
28   (20) minutes, three (3) times per week. Id. Plaintiff denied taking any medications and


                                                 -4-
 1   reported using a back and knee brace daily, as well as reading glasses, and sometimes a
 2   cane depending on pain. Id. at 184, 196. Plaintiff noted that his right leg gives out on a
 3   daily basis when he steps down with heat and pain down his leg. Id. at 196.
 4                            ii. Headache Questionnaire
 5          On June 10, 2015, Plaintiff completed a Headache Questionnaire. AR at 181–82.
 6   Plaintiff reported that he began having headaches approximately three (3) months prior and
 7   described having them four (4) times per week. Id. at 181. Plaintiff noted that his
 8   headaches had not yet been diagnosed by a doctor. Id. Plaintiff indicated that his
 9   headaches generally lasted between two (2) and four (4) days and described that they
10   started at the back of his head and extended to his temples and caused constant pain with
11   nausea. Id. Plaintiff stated that there were no factors which caused his headaches. Id. at
12   182. Plaintiff further noted that he is unable to function due to the headache pain. AR at
13   182. Plaintiff reported taking Naproxen, as needed, for his headache, which gives some
14   relief. Id. Plaintiff also indicated that laying down in a quiet, dark room provided relief.
15   Id.
16                 2. Vocational Expert Ashley Haroldson Johnson’s Testimony
17          Ms. Ashley Haroldson Johnson testified as a vocational expert at the administrative
18   hearing. AR at 17, 50–56. The ALJ asked Ms. Johnson to classify Plaintiff’s past work.
19   Id. at 51. Ms. Johnson described Plaintiff’s past relevant work as a store laborer, Dictionary
20   of Occupational Titles (“DOT”) number 922.687-058, unskilled, and medium in physical
21   demand. Id. at 52. Ms. Johnson described Plaintiff’s work as a delivery driver, DOT
22   number 292.353-010, with a Specific Vocational Preparation (“SVP”) of 3—semi-skilled,
23   and a light exertional level. Id. Ms. Johnson also described Plaintiff’s position as a cashier
24   II, DOT number 211.462-010, with an SVP of 2—unskilled, and a light exertional level.
25   Id. Finally, Ms. Johnson described Plaintiff’s past work as a cook, DOT number 313.361-
26   014, with an SVP of 7—skilled, and a medium exertional level. AR at 52.
27          The ALJ asked Ms. Johnson to consider a hypothetical individual of Plaintiff’s age,
28   education, and work experience and who is limited to light exertional work, but with


                                                 -5-
 1   standing and walking limited to two (2) hours; able to occasionally climb ramps and stairs,
 2   but never ladders, ropes, or scaffolds; able to occasionally balance, stoop, bend at the waist,
 3   but never kneel, crouch, bend at the knees, or crawl; cannot reach overhead bilaterally;
 4   limited to frequent handling and gross manipulation; and who’s assigned work area must
 5   have less than occasional, seldom or rare exposure to concentrated extreme cold, vibration,
 6   and hazards such as unprotected heights. Id. at 53. Ms. Johnson testified that such an
 7   individual would not be able to perform Plaintiff’s past work. Id. Ms. Johnson further
 8   opined that there would not be any jobs at the light level based on the limited standing and
 9   walking. Id.
10          Accordingly, the ALJ asked Ms. Johnson to consider the same hypothetical
11   individual but reduced the exertional level from light to sedentary. Id. Ms. Johnson opined
12   that such an individual would not be able to perform Plaintiff’s past work. AR at 53. Ms.
13   Johnson further opined that there would be other work available to such an individual. Id.
14   Ms. Johnson testified that such an individual would be able to perform other work,
15   including a document preparer, DOT number 249.587-018, with an SVP of 2—unskilled,
16   and sedentary exertional level, and 104,000 jobs in the national economy. Id. Ms. Johnson
17   also suggested that the hypothetical individual could work as an order clerk, DOT number
18   209.567-014, with an SVP of 2, and sedentary exertional level, and approximately 20,000
19   jobs in the United States. Id. at 53–54. Ms. Johnson’s third work suggestion was a charge-
20   account clerk, DOT number 205.367-014, with an SVP of 2, and sedentary exertional level,
21   with approximately 17,000 jobs in the national economy. Id. at 54.
22          Ms. Johnson confirmed that the identified jobs were consistent with the DOT and
23   Selected Characteristics of Occupations (“SCO”) occupational descriptions and
24   characteristics, except for with regard to the overhead reaching. AR at 54. Ms. Johnson
25   testified that the overhead reaching limitation is not specifically addressed by the DOT,
26   and her testimony in that regard is based on her experience and training. Id. Ms. Johnson
27   confirmed that she had considered all of the limitations contained in the hypothetical when
28   identifying available jobs. Id. Ms. Johnson also noted that there would not be any further


                                                  -6-
 1   erosion of the number of available jobs due to any specific limitation. Id.
 2          Plaintiff’s counsel asked about possible jobs available to the same hypothetical
 3   individual but with handling, fingering, and feeling to occasional. Id. at 54–55. Ms.
 4   Johnson testified that the identified jobs would be eliminated and opined that there would
 5   not be other jobs available. AR at 55. Ms. Johnson further testified that there would not
 6   be any jobs available at the semi-skilled level either. Id. Ms. Johnson noted that if the
 7   handling, fingering, and feeling limitation were reduced to frequently the identified
 8   positions would still be available. Id. at 56. Plaintiff’s counsel also asked about the
 9   availability of jobs if the hypothetical individual required alternating sitting and standing
10   every half-hour. Id. at 55. Ms. Johnson testified that the identified jobs would remain. Id.
11                 3. Plaintiff’s Medical Records
12                        a. Treatment records
13          On March 28, 2014, Plaintiff was seen by Steven B. Wallach, D.O. regarding lower
14   back pain and right ankle pain. AR at 234. Plaintiff reported having undergone Magnetic
15   Resonance Imaging (“MRI”) in 2010 and was diagnosed with herniation of the nucleus
16   pulposus (“HNP”) in his lumbar spine. Id. Plaintiff described the pain as intermittent, with
17   numbness in his legs, and pain down his right leg. Id. Plaintiff further reported bilateral
18   shoulder pain. Id. Dr. Wallach observed restricted range of motion in Plaintiff’s lumbar
19   spine and pain with complete abduction in his shoulders. Id. Dr. Wallach’s assessment
20   included low back pain with a history of HNP and chronic shoulder dislocation. AR at
21   234. Dr. Wallach’s plan included lumbar physical therapy and a meloxicam prescription.
22   Id.
23          On August 12, 2014, Plaintiff returned to Dr. Wallach regarding right arm
24   numbness, the inability to lift his left arm over his head, and heat in his right leg. Id. at
25   233. Plaintiff reported having had physical therapy for his low back, that his right hand
26   goes numb and caused him to drop things, and his right leg gives way. Id. Dr. Wallach
27   reported that Plaintiff’s right hand had negative Tinel’s and Phalen’s signs with good
28   sensation and no atrophy. Id. Dr. Wallach assessed lower back pain with radicular right


                                                 -7-
 1   leg pain and intermittent right hand numbness ruling out carpel tunnel syndrome. AR at
 2   233. Dr. Wallach prescribed a lumbar spine MRI. Id. On August 29, 2014, Plaintiff was
 3   seen at the Center for Neurosciences for a nerve conduction study. See id. at 244–48, 257.
 4   W. Horace Noland, M.D. reported that nerve conduction studies were performed on
 5   Plaintiff’s right upper extremity. Id. at 244, 257. Dr. Noland noted that Plaintiff’s “median
 6   sensory response showed mildly prolonged peak latency[,] . . . [and] [n]eedle exam of the
 7   right upper extremity showed rare fibrillation potential abnormalities in the triceps
 8   muscle.” Id. Dr. Noland interpreted the study to be compatible with mild right carpal
 9   tunnel syndrome and noted that the electromyography (“EMG”) results suggested some
10   right C7 radiculopathy. AR at 244, 257.
11          On September 23, 2014, Plaintiff was seen by Dr. Wallach for increased lower back
12   pain on the right without radiation and his right hand going numb. Id. at 232. Dr. Wallach
13   assessed low back pain with radicular symptoms on the right, and right hand numbness
14   with the need to rule out HNP in the cervical spine. Id. Dr. Wallach ordered an MRI and
15   prescribed tramadol. Id. On September 27, 2014, Plaintiff was seen at Northwest Medical
16   Center and underwent MRI of the lumbar spine and the cervical spine, both without
17   contrast. AR at 227–29, 240–43, 252–56. Guy Thompson Borders, M.D. reviewed the
18   images. See id. Regarding Plaintiff’s lumbar spine, at the L5-S1 level, Dr. Borders found:
19
            There is disc desiccation with loss of disc space height and a broad-based
20          posterior disc herniation identified flattening the anterior thecal sac and
            mildly narrowing the right and left lateral recess. Lateral extension of disc
21          herniation is identified in both the right and left neural foramen with
22          foraminal narrowing. Adjacent endplate degenerative edematous changes
            are present in the anterior inferior 05 and superior anterior S1 vertebral body.
23
24   Id. at 227, 240, 253–54, 255–56. Dr. Borders’s impression noted that these changes were
25   causing foraminal stenosis. Id. at 228, 241, 254, 256. Regarding Plaintiff’s cervical spine,
26   at the C3-C4 level, Dr. Borders’s impression noted:
27          Findings most consistent with cord myelomalacia. Spinal canal stenosis is
28          present from a posterior disc osteophyte complex. Cord edema cannot be
            definitively excluded and if prior studies are available, these would be useful

                                                 -8-
 1          from outside institutions. This abnormal focus of myelomalacia may
 2          represent sequela of prior trauma.

 3   Id. at 229, 242, 243, 252.
 4          On October 7, 2014, Plaintiff returned to Dr. Wallach complaining of considerable
 5   low back pain into the right leg and seeking a work excuse. AR at 231. Dr. Wallach noted
 6   the broad based disk herniation at L5-S1 reported on the MRI. Id. Dr. Wallach assessed
 7   HNP of the lumbar spine at L5-S1 and chronic neck pain. Id. Dr. Wallach referred Plaintiff
 8   to a neurosurgeon and prescribed Vicodin. Id. Dr. Wallach also recommended no physical
 9   activity at work until Plaintiff’s work up and treatment were completed. Id. On October
10   20, 2014, Plaintiff saw Dr. Noland for a follow-up regarding his MRI. AR at 237–43, 251–
11   56. Dr. Noland noted that he had not received the MRI results. Id. at 237, 251. Dr.
12   Noland’s review of Plaintiff’s systems was unremarkable, as was his general examination.
13   Id. Dr. Noland reported that Plaintiff’s “[s]trength was normal in the upper and lower
14   extremities[,] but [he] thought [Plaintiff’s] effort on right triceps testing was poor[] [and]
15   [g]rip effort bilaterally was not good.” Id. at 238. Dr. Noland assessed lower back pain
16   and spinal stenosis in Plaintiff’s cervical region but noted that Plaintiff did not exhibit
17   clinical findings of C7 radiculopathy. Id. at 239. On October 24, 2014, Plaintiff was seen
18   by Dr. Wallach regarding his DES paperwork. AR at 230. Plaintiff reported that his right
19   leg pain was resolved; however, he had left hip pain. Id. Plaintiff further reported that the
20   pain was not “terrible” but remained present. Id. Dr. Wallach observed that Plaintiff
21   walked with a limp and exhibited pain with palpation over the left hip greater trochanter
22   and with abduction. Id. Plaintiff declined treatment for his left hip. Id. Dr. Wallach also
23   expressed confusion regarding Plaintiff’s feelings that he could not work. Id.
24          On November 13, 2014, Plaintiff saw Brian P. Callahan, M.D. at the Center for
25   Neurosciences. AR at 235–36, 249–50, 274–75. Dr. Callahan’s impression was that
26   Plaintiff “ha[d] severe spinal stenosis and cervical myelopathy . . . [and] cord signal
27   change.” Id. at 235, 249, 274. Dr. Callahan further noted that Plaintiff exhibited a Hoffman
28   sign on examination. Id. Dr. Callahan highly recommended surgery and described the


                                                 -9-
 1   surgery and its risks to Plaintiff. Id. Plaintiff indicated that “he [wa]s having financial
 2   problems . . . [and] need[ed] to look into things before he can have surgery.” Id.
 3          On June 18, 2015, Plaintiff had imaging studies of his knees to assess his bilateral
 4   knee pain. AR at 259. Troy McDaniel, M.D. found “[m]ild narrowing of the medial
 5   compartment of the right knee without osteophytes or other abnormality.” Id. Dr.
 6   McDaniel further found that Plaintiff’s “[l]eft knee demonstrate[d] postoperative changes
 7   of anterior cruciate ligament reconstruction with screws in the distal femur and proximal
 8   tibia[;] [m]oderately severe narrowing of the medial and lateral compartments with medial
 9   offset of the distal femur relative to the proximal tibia[;] [and] [a]bnormal lucencies [we]re
10   seen in the proximal tibia which may represent postoperative change only.” Id.
11          On April 5, 2016, Plaintiff was seen by Dr. Wallach seeking a physical therapy
12   referral. AR at 276–77. Dr. Wallach noted that Plaintiff reported he was doing well with
13   no current complaints. Id. at 277. Dr. Wallach’s examination was unremarkable. Id.
14                         b. Examining physicians
15                               i.   Jeri Hassman, M.D.
16          On January 18, 2015, Jeri Hassman, M.D. examined Plaintiff at the request of
17   Arizona Department of Economic Security. AR at 260–67. Dr. Hassman noted that
18   Plaintiff alleged knee problems, shoulder pain, back pain and bone pain, a cervical
19   condition, numbness, pain and heat in his extremities, and headaches. Id. at 260. Plaintiff
20   reported frequent neck pain, mid and low back pain, occasional headaches, occasional loss
21   of balance, occasional dizziness, and occasional burning down the right upper or lower
22   extremity. Id. at 261. Dr. Hassman noted that Petitioner “was independent getting in an
23   out of the chair, but he was a little guarded getting out of the chair . . . and slightly favored
24   his left knee[.]” Id. Dr. Hassman further noted that Petitioner “had a minimal limp, slightly
25   favoring his left knee with ambulation, but he was able to tolerate full weightbearing on
26   both the left leg and the right leg[] . . . [and] did not have any assistive device.” Id.
27          Dr. Hassman reported that Plaintiff exhibited “pain and catching and palpable
28   clunking with range of motion of both shoulders, left worse than right.” AR at 261. Dr.


                                                  - 10 -
 1   Hassman observed that “[i]t felt as if there were minor subluxations of the left shoulder
 2   during left shoulder range of motion.” Id. at 261–62. Dr. Hassman further observed
 3   moderate pain with range of motion and a positive apprehension sign with Plaintiff’s left
 4   shoulder, and minimal pain with range of motion and a negative apprehension sign with
 5   Plaintiff’s right shoulder. Id. at 262. Dr. Hassman also noted minimal pain in the left
 6   shoulder upon impingement testing, but no pain for the right shoulder. Id. Plaintiff
 7   exhibited 4+/5 strength for left shoulder abduction and normal strength for his right
 8   shoulder. Id.
 9          Dr. Hassman reported a full range of motion of both elbows, wrists, and fingers, as
10   well as normal manual dexterity and normal fine motor coordination of the fingers. AR at
11   262. Dr. Hassman indicated Plaintiff’s right grip strength was 36 kg and left grip strength
12   was 19–20 kg. Id. Dr. Hassman noted negative Phalen’s test and Tinel’s sign bilaterally.
13   Id. Dr. Hassman further noted that motor examination of both upper extremities was
14   normal except for minimal left shoulder weakness associated with pain. Id.
15          Examination of Plaintiff’s thoracic and lumbar spine was unremarkable except for
16   mild-to-moderate tenderness over the lumbar spine and paraspinal muscles. Id. Plaintiff
17   also exhibited a full range of motion of both hips, knees, and ankles without pain except
18   for minimal-to-moderate pain with range of motion and 4+ grinding in both knees. AR at
19   262. Dr. Hassman indicated that Plaintiff’s lower legs had no atrophy, tenderness, or
20   edema and neurological examination revealed normal motor strength and sensation and 1+
21   knee and ankle reflexes bilaterally. Id.
22          Dr. Hassman’s diagnoses again noted 4+ grinding/crepitus and pain with range of
23   motion in both knees, but no swelling, warmth, or tenderness in either knee. Id. Dr.
24   Hassman also noted Plaintiff had a slightly antalgic gain, with a slight limp on the left knee.
25   Id. Dr. Hassman noted mild pain with lumbar range of motion, as well as low back pain
26   with heel walking, hopping, and bending. Id. Finally, Dr. Hassman noted Plaintiff’s
27   palpable clunking and abnormal range of motion of both shoulders, with the left shoulder
28   worse than right, and a positive apprehension test of the left shoulder. Id. at 263.


                                                 - 11 -
 1          Dr. Hassman also completed a Medical Source Statement of Ability to Do Work-
 2   Related Activities (Physical).     AR at 263–67.      Dr. Hassman opined that Plaintiff’s
 3   condition would impose any limitations for twelve (12) continuous months. Id. at 263. Dr.
 4   Hassman also confirmed that Plaintiff had restrictions in lifting and carrying. Id. Dr.
 5   Hassman opined that Plaintiff could lift or carry twenty (20) pounds occasionally and ten
 6   (10) pounds frequently. Id. at 264. Dr. Hassman further opined that Plaintiff’s ability to
 7   stand and/or walk was limited to at least two (2) hours but less than six (6) hours in an eight
 8   (8) hour day. Id. Dr. Hassman noted that Plaintiff did not use an assistive device and had
 9   no limitations in sitting. AR at 264. Dr. Hassman found Plaintiff unlimited in his ability
10   to see, hear, or speak. Id. Dr. Hassman opined that Plaintiff could frequently stoop, handle,
11   and finger; occasionally climb ramp, stairs, ladder, rope, and scaffolds, kneel, crouch,
12   crawl, and reach; and feel without limitation. Id. at 265. Dr. Hassman also found Plaintiff
13   to be unrestricted in his ability to work around heights; moving machinery; extremes in
14   temperature; chemicals; dust, fumes, or gases; and excessive noise. Id.
15                              ii.   Noel L. Shaw, D.C.
16          On October 4, 2017, Plaintiff was seen by Noel L. Shaw, D.C. for examination. AR
17   at 270–71. Dr. Shaw noted that Plaintiff’s active range of motion in his lumbar spine was
18   limited and extension and rotation of both the lumbar spine, as well as external rotation
19   and extension of the hip elicited hip and low back pain. Id. at 270. Dr. Shaw also reported
20   Plaintiff’s active range of motion in his cervical spine were limited. Id. Dr. Shaw noted
21   that Plaintiff had markedly reduced finger/grip strength. Id. at 271.
22          Dr. Shaw completed a Physical Residual Functional Capacity Assessment (“RFC”)
23   regarding Plaintiff. Id. at 269. Dr. Shaw opined that Plaintiff could stand more than two
24   (2) hours during an eight (8) hour day. AR at 269. Dr. Shaw further opined that Plaintiff
25   could sit for thirty (30) to sixty (60) minutes before needing to change position and could
26   walk more than one (1) block before needing to stop. Id. Dr. Shaw noted that Plaintiff had
27   the ability to occasionally lift and carry twenty (20) pounds; reach; stoop; and crouch; but
28   could never lift and carry more than twenty (20) pounds; feel, finger, or handle; grasp; or


                                                 - 12 -
 1   kneel. Id. Dr. Shaw indicated that Plaintiff did not need to lie down during the day but
 2   needed to alternate sitting and standing every hour. Id. Dr. Shaw opined that Plaintiff
 3   would be unable to work due to his physical conditions more than five (5) days per month.
 4   Id.
 5                        c. Reviewing physicians
 6                               i. Charles Combs, M.D.
 7          On July 7, 2015, Charles Combs, M.D. reviewed Plaintiff’s medical records for the
 8   initial determination and provided a physical residual functional capacity assessment. AR
 9   at 96–99. Dr. Combs opined that Plaintiff had exertional limitations. Id. at 96. Dr. Combs
10   further opined that Plaintiff could frequently lift and carry up to ten (10) pounds, could
11   stand and/or walk for a total of two (2) hours, and sit for approximately six (6) hours in an
12   eight (8) hour workday with periodic alternating between sitting and standing to relieve
13   pain and discomfort. Id. at 96–97. Dr. Combs found Plaintiff unlimited in his ability to
14   push and/or pull other than the limitations for lifting and carrying. Id. at 97. Dr. Combs
15   delineated Plaintiff’s postural limitations to include occasionally climbing ramps and
16   stairs; balancing; and stooping; but never climbing ladders, ropes, or scaffolds; kneeling;
17   crouching; or crawling. Id. Dr. Combs noted that Plaintiff was limited in his ability to
18   reach overhead bilaterally, as well as handling, but was unlimited in his ability to finger or
19   feel. AR at 97–98. Dr. Combs indicated that Plaintiff did not have any visual or
20   communicative limitations. Id. at 98. Dr. Combs also indicated that Plaintiff was unlimited
21   regarding exposure to extreme heat; wetness; humidity; noise; fumes, odors, dusts, gases,
22   and poor ventilation. Id. Dr. Combs found that Plaintiff should avoid concentrated
23   exposure to extreme cold, vibration, or hazards. Id.
24                               ii. Charles Fina, M.D.
25          On October 26, 2015, Charles Fina, M.D. reviewed Plaintiff’s medical records for
26   a determination on reconsideration and provided a physical residual functional capacity
27   assessment. AR at 112–15. Dr. Fina opined that Plaintiff was limited to frequently lifting
28   or carrying ten (10) pounds, standing and/or walking for two (2) hours, and sitting for


                                                 - 13 -
 1   approximately six (6) hours in an eight (8) hour workday. Id. at 113. Dr. Fina further
 2   opined that Plaintiff was unlimited in his ability to push and/or pull other than the lift/carry
 3   restriction. Id. Dr. Fina reported that Plaintiff could occasionally climb ramps and stairs;
 4   balance; and stoop; but could never climb ladders, ropes, and scaffolds; kneel; crouch; and
 5   crawl. Id. Dr. Fina opined that Plaintiff’s ability to reach overhead was limited bilaterally,
 6   as was his ability to handle. Id. at 114. Dr. Fina noted that Plaintiff was unlimited in his
 7   ability to finger and feel. Id. Dr. Fina found no limitation regarding Plaintiff’s vision or
 8   ability to communicate. Id. Additionally, Plaintiff’s did not have limitation regarding
 9   exposure to extreme heat; wetness; humidity; noise; fumes, odors, dusts, gases, or poor
10   ventilation. Id. Dr. Fina opined that Plaintiff should avoid concentrated exposure to
11   extreme cold, vibration, and hazards. Id.
12
13   II.    STANDARD OF REVIEW
14          The factual findings of the Commissioner shall be conclusive so long as they are
15   based upon substantial evidence and there is no legal error.           42 U.S.C. §§ 405(g),
16   1383(c)(3); Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008). This Court may
17   “set aside the Commissioner’s denial of disability insurance benefits when the ALJ’s
18   findings are based on legal error or are not supported by substantial evidence in the record
19   as a whole.” Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted); see
20   also Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014).
21          Substantial evidence is “‘more than a mere scintilla[,] but not necessarily a
22   preponderance.’” Tommasetti, 533 F.3d at 1038 (quoting Connett v. Barnhart, 340 F.3d
23   871, 873 (9th Cir. 2003)); see also Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014).
24   Further, substantial evidence is “such relevant evidence as a reasonable mind might accept
25   as adequate to support a conclusion.” Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
26   Where “the evidence can support either outcome, the court may not substitute its judgment
27   for that of the ALJ.” Tackett, 180 F.3d at 1098 (citing Matney v. Sullivan, 981 F.2d 1016,
28   1019 (9th Cir. 1992)); see also Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007).


                                                  - 14 -
 1   Moreover, the court may not focus on an isolated piece of supporting evidence, rather it
 2   must consider the entirety of the record weighing both evidence that supports as well as
 3   that which detracts from the Secretary’s conclusion. Tackett, 180 F.3d at 1098 (citations
 4   omitted).
 5
 6   III.   ANALYSIS
 7          A.     The Five-Step Evaluation
 8          The Commissioner follows a five-step sequential evaluation process to assess
 9   whether a claimant is disabled. 20 C.F.R. § 404.1520(a)(4). This process is defined as
10   follows: Step one asks is the claimant “doing substantial gainful activity[?]” If yes, the
11   claimant is not disabled; step two considers if the claimant has a “severe medically
12   determinable physical or mental impairment[.]” If not, the claimant is not disabled; step
13   three determines whether the claimant’s impairments or combination thereof meet or equal
14   an impairment listed in 20 C.F.R. Pt. 404, Subpt. P, App.1. If not, the claimant is not
15   disabled; step four considers the claimant’s residual functional capacity and past relevant
16   work. If claimant can still do past relevant work, then he or she is not disabled; step five
17   assesses the claimant’s residual functional capacity, age, education, and work experience.
18   If it is determined that the claimant can make an adjust6ment to other work, then he or she
19   is not disabled. 20 C.F.R. § 404.1520(a)(4)(i)-(v).
20          In the instant case, the ALJ found that Plaintiff engaged in substantial gainful
21   activity during the fourth quarter of 2015 but determined that there had been a continuous
22   12-month period during which he did not engage in substantial gainful activity. AR at 20.
23   At step two of the sequential evaluation, the ALJ found that “[t]he claimant has the
24   following severe impairments: cervical spondylosis with myelopathy; lumbar spinal
25   stenosis; and degenerative changes in the bilateral knees (20 CFR 416.920(c)).” Id. The
26   ALJ further found that “[t]he claimant does not have an impairment or combination of
27   impairments that meets or medically equals the severity of one of the listed impairments in
28   20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 416.920(d), 416.925 and 416.926).” Id.


                                                - 15 -
 1   at 21. Prior to step four and “[a]fter careful consideration of the entire record,” the ALJ
 2   determined that “the claimant has the residual functional capacity to perform sedentary
 3   work as defined in 20 CFR 416.967(a) with certain exceptions[,] [including] . . . standing
 4   and/or walking must be limited to two hours in an eight-hour workday[,] . . . the climbing
 5   of ramps and stairs must be limited to occasionally and the climbing of ladders, ropes or
 6   scaffolds must be entirely precluded from work duties as assigned[,] . . . occasionally
 7   balancing and stooping (bending at the waist) must also be limited to occasionally while
 8   kneeling, crouching (bending at the knees) and crawling must be precluded entirely from
 9   the work duties as assigned[,] . . . reaching overhead with the bilateral upper extremities
10   must also be precluded entirely from work duties and handling (gross manipulation) with
11   the bilateral upper extremities must be limited to frequently[,] [and] [w]ithin the assigned
12   work area, there must be less than occasional (seldom to rare) exposure to concentrated
13   extreme cold, vibrations, and hazards, such as unprotected heights.” Id. at 22. At step four,
14   the ALJ found that “[t]he claimant is unable to perform any past relevant work (20 CFR
15   416.965).” AR at 27. At step five, the ALJ found that after “[c]onsidering the claimant’s
16   age, education, work experience, and residual functional capacity, there are jobs that exist
17   in significant numbers in the national economy that the claimant can perform (20 CFR
18   416.969, and 416.969(a)).” Id. at 28. Accordingly, the ALJ determined that Plaintiff was
19   not disabled. Id.
20          Plaintiff asserts that the ALJ erred in failing to give the appropriate weight to the
21   examining source opinion of Dr. Hassman regarding his reaching limitations. See Opening
22   Br. (Doc. 18). Plaintiff further asserts that the ALJ impermissibly relied on non-examining
23   state agency consultants with regard to his reaching limitations. See id.
24          B.     Examining Physician
25          Plaintiff asserts that “although the ALJ gave ‘great weight’ to Dr. Hassman’s
26   opinion (ostensibly the same weight she gave to the opinions of the non-examining State
27   Agency consultants) [Tr. 25, 27], the ALJ did not articulate a specific and legitimate reason
28   for deviating from Dr. Hassman’s opinion with respect to reaching limitations.” Pl.’s Br.


                                                - 16 -
 1   at 9.
 2           “As a general rule, more weight should be given to the opinion of a treating source
 3   than to the opinion of doctors who do not treat the claimant.” Lester v. Chater, 81 F.3d
 4   821, 830 (9th Cir. 1996) (citing Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987)); see
 5   also Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). “The opinion of a treating
 6   physician is given deference because ‘he is employed to cure and has a greater opportunity
 7   to know and observe the patient as an individual.’” Morgan v. Comm’r of the SSA, 169
 8   F.3d 595, 600 (9th Cir. 1999) (quoting Sprague v. Bowen, 812 F.2d 1226, 1230 (9th Cir.
 9   1987) (citations omitted)). “The ALJ may not reject the opinion of a treating physician,
10   even if it is contradicted by the opinions of other doctors, without providing ‘specific and
11   legitimate reasons’ supported by substantial evidence in the record.” Rollins v. Massanari,
12   261 F.3d 853, 856 (9th Cir. 2001) (citing Reddick v. Chater, 157 F.3d 715, 725 (9th Cir.
13   1998)); see also Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007); Embrey v. Bowen, 849
14   F.2d 418, 421 (9th Cir. 1988). Similarly, “[t]he opinion of an examining physician is, in
15   turn, entitled to greater weight that the opinion of a nonexamining physician.” Lester v.
16   Chater, 81 F.3d 821, 830 (9th Cir. 1995) (citations omitted). “As is the case with the
17   opinion of a treating physician, the Commissioner must provide ‘clear and convincing’
18   reasons for rejecting the uncontradicted opinion of an examining physician.” Id. (citations
19   omitted). Furthermore, “like the opinion of a treating doctor, the opinion of an examining
20   doctor, even if contradicted by another doctor, can only be rejected for specific and
21   legitimate reasons that are supported by substantial evidence in the record.” Id. at 830–31
22   (citations omitted). “[T]he more consistent an opinion is with the record as a whole, the
23   more weight we will give to that opinion.” 20 C.F.R. § 404.1527(c)(4). Additionally,
24   “[t]he opinion of a nonexamining physician cannot by itself constitute substantial evidence
25   that justifies the rejection of the opinion of either an examining physician or a treating
26   physician.” Lester, 81 F.3d at 831 (citations omitted); Buck v. Berryhill, 869 F.3d 1040,
27   1050 (9th Cir. 2017).
28           Here, the ALJ reviewed Plaintiff’s allegations, his treatment records, the examining


                                                - 17 -
 1   physicians’ reports, and the medical consultants’ findings. See AR at 22–30. The ALJ
 2   noted that “there is minimal evidence to support the presence and limiting effect of other
 3   impairments, including right leg pain, shoulder pain with limited range of motion, and
 4   thumb pain with difficulty grasping and lifting.” Id. at 24. The ALJ further observed that
 5   “As for the . . . shoulder pain and associated limitations identified by Dr. Hassman in June
 6   2015, the earlier objective findings (as discussed above) of the neurologists – Dr. Noland
 7   and Dr. Callahan – minimally support the presence of those impairments and do not support
 8   any associated limitations.” Id. (citations omitted). Moreover, “[w]hen the claimant next
 9   saw Dr. Wallach in March 2016, he reported that he was doing well and had no complaints
10   . . . and a concurrent objective examination found . . . full range of motion in his
11   extremities.” Id. at 24–25 (citations omitted). Contrary to Plaintiff’s assertion, the ALJ
12   identified the objective findings that led to her determination that Plaintiff was limited in
13   overhead reaching rather than any broader restriction. “The ALJ is responsible for
14   determining credibility, resolving conflicts in medical testimony, and for resolving
15   ambiguities.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995) (citations omitted).
16   The Court finds that the ALJ properly considered the record as a whole in making her
17   determination and provided specific and legitimate reasons for deviating from Dr.
18   Hassman’s opinion with respect to reaching limitations.
19          C.     Non-examining Medical Consultants
20          Plaintiff asserts that the ALJ relied on the “flawed opinions” of the non-examining
21   state agency consultants. Pl.’s Br. (Doc. 17) at 10. Plaintiff further asserts that “the ALJ
22   gave ‘great’ weight to the opinions of the non-examining State Agency physicians,
23   adopting their opinions as the residual functional capacity.” Id.
24          The ALJ explained that she “considered the findings of fact made by state agency
25   medical consultants” and determined that their findings were consistent with the evidence
26   as a whole and “their assessment of the claimant’s capacity to perform fine manipulation
27   is consistent with the medical treatment evidence, the neurological examinations conducted
28   in late 2014, and the consultative physical examination conducted in June 2015.” AR at


                                                - 18 -
 1   27. There is no evidence to suggest that the ALJ relied on or even considered Dr. Fina’s
 2   opinions regarding Plaintiff’s knowledge of the social security system. Id. In rejecting Dr.
 3   Hassman’s functional capacity, the ALJ observed that “while [Dr. Hassman’s] assessment
 4   of the claimant’s functional capacity is generally consistent with the evidence, I give
 5   greater weight to the evidence as a whole and significant benefit of the doubt to the
 6   claimant, and find that he is more limited than Dr. Hassman determined.” Id. at 26. In
 7   adopting the opinions of Dr. Combs and Dr. Fina, the ALJ observed that “[a]lthough the
 8   subsequent examination conducted by Dr. Shaw documents significant limitations in the
 9   claimant’s right hand, thumb and fingers, there is no evidence in prior to [sic] treatment
10   records to support those limitations and no evidence to support a worsening in his condition
11   after he was last seen by his primary care provider in April 2016.” Id. at 27 (citations
12   omitted). This Court “will affirm the ALJ’s determination of [Plaintiff’s] RFC if the ALJ
13   applied the proper legal standard and [her] decision is supported by substantial evidence.”
14   Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005).             In making her RFC
15   determination, the ALJ properly weighed and considered Plaintiff’s subjective complaints
16   and the medical records and opinions in the record. Substantial evidence supports the
17   ALJ’s decision.
18
19   IV.    CONCLUSION
20          Based upon the foregoing, the Court affirms the ALJ’s decision. Accordingly, IT
21   IS HEREBY ORDERED that:
22          1)     Plaintiff’s Opening Brief (Doc. 17) is DENIED;
23          2)     The Commissioner’s decision is AFFIRMED; and
24          3)     The Clerk of the Court shall enter judgment and close its file in this case.
25          Dated this 25th day of March, 2020.
26
27
28


                                                - 19 -
